  Case 16-10297      Doc 39    Filed 10/10/19 Entered 10/10/19 14:49:48      Desc Main
                                Document     Page 1 of 11



                      UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION

IN RE:
                                                       Bankruptcy No. 16-10297
DAVID C. O’CONNOR, Jr.,                                      (Chapter 7)
CATHERINE NMI O’CONNOR
                                                    APPLICATION FOR
                                                COMPENSATION AS ATTORNEYS
                     Debtors                          FOR TRUSTEE


       The application of Mullen Holland & Cooper P.A., Attorneys at Law (the

“Applicant”), respectfully presents:

      1.   That on August 31, 2016 your applicant was appointed counsel for Langdon

M. Cooper, Trustee (the “Trustee”), and thereafter performed certain services for the

Trustee and the bankruptcy estate of the Debtors.

                                   FEE APPLICATION

      2.   Pursuant to Bankruptcy Rule 2016 and Section 504 of the United States

Bankruptcy Code (the “Code”) Applicant states that no payments for any services

rendered or to be rendered, or for reimbursement of expenses, have heretofore been made

or promised in connection with this case, and other than the law firm’s private agreement

for sharing compensation among members of the firm, the details of which need not be

disclosed, no agreement or understanding exists between your applicant and any other

person for the sharing of compensation received or to be received for services rendered in

or in connection with this case.
  Case 16-10297      Doc 39    Filed 10/10/19 Entered 10/10/19 14:49:48       Desc Main
                                Document     Page 2 of 11


       3.   Annexed hereto as Exhibit “A” is a detailed statement showing the amount and

nature of the services which Applicant has rendered to this estate, and for payment of

these services your applicant respectfully requests that the sum of $1,367.50

as compensation for attorneys and paralegals pursuant to Section 330 of the Code.


       4.   Annexed hereto as Exhibit “B” is a list of professionals and paraprofessionals

employed by Applicant, their applicable hourly rates and the number of hours each spent on

the file.


                                 LEGAL STANDARDS


       5.   This application is submitted under the standards set forth in a number of

decisions of the United States Supreme Court and the Fourth Circuit Court of Appeals:

Hensley v. Eckerhart, 461 U.S. 424 (1983); Blum v. Stenson, 465 U.S. 886 (1984);

Pennsylvania v. Delaware Valley Cit. Council, 107 S.C. 3078 (1987); Lilly v. Harris-

Teeter Supermarket, 842 F.2d 1496 (4th Cir. 1988); Daly v. Hill, 790 F.2d 1071 (4th Cir.

1986); and Barber v. Kimbrell’s, Inc., 577 F.2d 216, cert. denied, 439 U.S. 934 (1978),

which adopted the standards of Johnson v. Ga. Highway Express, Inc., 488 F.2d 714,

717-19 (5th Cir. 1974). Under the rule of Barber, these standards include the time and

labor expended; the novelty and difficulty of the questions raised; the skill required to

perform the legal services rendered; the attorney’s opportunity costs in handling the case;

the customary fee for like work; the attorney’s expectations at the outset of the case; the

time limitations imposed by the client or circumstances; the amount in controversy and

the results obtained; the experience, reputation and ability of the attorney; the

undesirability of the case within the legal community in which the case arose, the nature
  Case 16-10297      Doc 39   Filed 10/10/19 Entered 10/10/19 14:49:48        Desc Main
                               Document     Page 3 of 11


and length of the professional relationship between attorney and client; and attorneys’

fees in similar cases.


      6.   In Hensley, supra, the Court articulated a method for examining the attorney’s

requested fee:

       The most useful starting point for determining the amount of a reasonable fee
       is the number of hours reasonably expended on the matter multiplied by a
       reasonable hourly rate. this calculation provides an objective basis on which
       to make an initial estimate of the value of a lawyer’s services.


“When the applicant for a fee has carried his burden of showing that the claimed rate and

number of hours are reasonable, the resulting product is presumed to be the reasonable

fee...” Blum v. Stenson, 465 U.S. at 897.

      7.   In Daly, supra, the Fourth Circuit suggested that most Johnson factors are

appropriately considered in initially determining the lodestar figure, not in adjusting that

figure upward.       According to the Court, “the critical inquiry in determining

reasonableness [of a fee award] is now generally recognized as the appropriate hourly

rate.”... If the hourly rate is properly calculated, “the ‘product of reasonable hours times

[the] reasonable rate’ normally provides a ‘reasonable’ attorney’s fee...” Daly v. Hall,

790 F.2d at 1077. Under Blum the critical focus in calculating a reasonable attorney’s

fee is in determining the lodestar figure. A fee based upon reasonable rates and hours is

presumed to be fully compensatory without producing a windfall.            In “exceptional

circumstances,” this presumptively fair lodestar figure may be adjusted to account for

results obtained and the quality of representation. Daly v. Hall, supra.
  Case 16-10297      Doc 39    Filed 10/10/19 Entered 10/10/19 14:49:48        Desc Main
                                Document     Page 4 of 11


      8.   Under the standards set forth in these cases, the reasonable value of the services

rendered by Applicant is as set forth on Exhibit “A”.

       WHEREFORE, applicant prays that it be allowed and paid $1,367.50 in fees for

this current period, and that all prior interim fee and expense approvals be ratified and

confirmed.




                                           /s/ Langdon M. Cooper
                                           Langdon M. Cooper
                                           N.C. State Bar No. 936

                                           MULLEN HOLLAND & COOPER P.A.
                                           Attorneys for Trustee
                                           P. O. Box 488
                                           Gastonia, NC 28053-0488
                                           Telephone: 704-864-6751
                                           Fax: 704-861-8394
                                           E-mail: lcooper@mhc-law.com
Case 16-10297   Doc 39   Filed 10/10/19 Entered 10/10/19 14:49:48   Desc Main
                          Document     Page 5 of 11


                               EXHIBIT A
                Case 16-10297      Doc 39     Filed 10/10/19 Entered 10/10/19 14:49:48             Desc Main
                                               Document     Page 6 of 11


                                          Mullen Holland & Cooper P.A.
                                          301 S. York St., PO 488
                                          Gastonia, NC 28053-0488




           Langdon M. Cooper, Trustee
           P.O. Box 488
           Gastonia NC 28053-0488
                                                                            As of Date             08/06/2019
              RE: O’Connor, Jr., David C.& Catherine (Ref - 16-             Fee Arrangement =Hourly
                  10297) LMC, Trustee in Bankruptcy



                                                  PROFESSIONAL SERVICES RENDERED


                                                  REGULAR ACCOUNT ACTIVITY
                   SERVICES RENDERED

   DATE            TKPR    ACTY     LIT       DESCRIPTION OF SERVICES RENDERED           RATE         HOURS     AMOUNT


08/ 22/2016      02 KGK    BT               rec/rev motion for stay relief and           225.00         .20      45. 00
                                            verify accuracy of legal
                                            description: Stone Mtn, GA prop
08/ 22/2016      02 KGK    TT               print full petition & print notice             0 .00        .20
                                            and calendar to complete case
                                            review
08/ 23 / 2016    02 KGK    BT               rec/rev motion for stay relief;              225.00         .20       45.00
                                            verify accuracy of legal
                                            description: Clarkston, GA prop
11 /07/2016      02 KGK    TT               review IRA documents                           0 .00        .50

11/08/2016       02 LMC    BT               draft/revise objection to                550 .00            .50     275 .00
                                            Debtors’ claims of exemptions
11/ 28 /2016    02 LMC     BT               work on consent order with               550 .00            .30     165.00
                                            B. Pitts; emails regarding same

02 /20/2017 02 KGK        BT                research into IRA issues and             225.00             2.50    562.50
                                            possible improper transfers of
                                            funds

08/07/2019      02 LMC     BT              review of docket, case notes;             550 .00            .50     275.00
                                           draft/revise final fee app
                                           and trustee’s final report
      Case 16-10297      Doc 39    Filed 10/10/19 Entered 10/10/19 14:49:48      Desc Main
                                    Document     Page 7 of 11
      O’Connor                                                                             Page#:     2
      Case 16-10297



        TIMEKEEPER SUMMARY:

KGK      - Karen G. Kelley, Paralegal                   .70 HRS   @   $     0.00 /HR =                0.00
KGK      - Karen G. Kelley, Paralegal                 2.90 HRS    @   $   225.00 /HR =              652.50
LMC      - Langdon M. Cooper, Partner                  1.30 HRS   @   $   550.00 /HR :::            715.00


                                           Totals    4.90                                       $1,367.50
 Case 16-10297      Doc 39    Filed 10/10/19 Entered 10/10/19 14:49:48    Desc Main
                               Document     Page 8 of 11



                                         EXHIBIT B



             PROFESSIONALS/PARAPROFESSIONALS INCLUDED
                        IN THIS APPLICATION


        NAME                    TITLE         HOURLY RATE                HOURS
Langdon M. Cooper            Attorney             $550                     1.30
Karen G. Kelley              Paralegal            $225                     2.90



                                CURRICULA VITAE
                        for professionals and paraprofessionals
                      employed by Mullen Holland & Cooper P.A.
                            as shown on the attached sheets
  Case 16-10297      Doc 39     Filed 10/10/19 Entered 10/10/19 14:49:48          Desc Main
                                 Document     Page 9 of 11



          CURRICULA VITAE of MULLEN HOLLAND & COOPER P. A.
                        Gastonia, North Carolina

Langdon M. Cooper graduated from Duke University in 1964 with a B.A. degree. Mr. Cooper
subsequently attended the law school at the University of North Carolina at Chapel Hill and
graduated in 1969 with a J.D. degree and was admitted to the bar that same year. Mr. Cooper
has been employed by the law firm of Mullen Holland & Cooper since 1969, and is currently the
Managing Director and its Chairman and Treasurer. Both Mr. Cooper and his law firm are rated
“A-V Preeminent” by Martindale-Hubbell. Mr. Cooper practices primarily in the area of
bankruptcy litigation, debtors’ and creditors’ rights, workouts, and corporate and commercial
law, and he has appeared in the federal and bankruptcy courts in North Carolina, New York,
Pennsylvania, South Carolina, Tennessee and Virginia. He appeared in the United States
Supreme Court in December, 1992. His practice is divided between representation of debtors
and creditors. Mr. Cooper is a member of the American Bar Association, the North Carolina
State Bar, the Gaston County Bar Association and North Carolina Bar Association. Mr. Cooper
was a member of the Board of Governors of the North Carolina Bar Association from 1985 to
1988. Mr. Cooper is a member of the U.S. Panel of Debtors for the United States Bankruptcy
Court for the Western District of North Carolina, the American Bankruptcy Institute, the
National Association of Bankruptcy Debtors and serves as a bankruptcy lecturer in the
continuing legal education program of the North Carolina Bar Association. He is certified by the
North Carolina State Bar Board of Legal Specialization as a Board Certified Specialist in
Bankruptcy Law. He is also certified by the American Board of Certification as a board certified
specialist in both Business and Consumer Bankruptcy Law. He is also a member of the Council
of Certified Bankruptcy Specialists of the American Bankruptcy Institute.

His publications include Workout Strategies for the Financially Troubled Small Business, N.C.
Bar Association C.L.E. 1988. He co-authored “Bankruptcy and Taxes,” Thirteenth Annual J.
Nelson Young Tax Institute, 1994; “Bankruptcy and Taxes,” 10 Tax Management Real Estate
Law Journal (October 5, 1994); “Using Bankruptcy to Resolve Tax Liabilities Successfully,”
Mecklenburg County Bar Continuing Education (October 28, 1994); “Crossing the Mine Field:
Managing the Bankruptcy Case with Tax Liabilities,” N.C. Bar Foundation 17th Annual
Bankruptcy Institute (1994); “Help is Available for the Insolvent Taxpayer,” South Carolina
Lawyer (March/April 1995); “Property of the Estate – Selected Consumer Issues,” N.C. Bar
Foundation 19th Annual Bankruptcy Institute (1996); “Refinancing Businesses and Investments
with Bankruptcy,” Management Accounting (February 1997); “Bankruptcy: A ‘Refinancing’
Alternative for Tax Troubled Businesses and Investments”, Business North Carolina 1997 Law
Journal; “Dealing With Debtors,” National Association of Bankruptcy Debtors, Charleston
(April 1998); “Hot Chapter 7 Debtor Issues,” N.C. Bar Foundation, 22nd Annual Bankruptcy
Institute (1999); and “Selected Chapter 7 Issues,” N.C. Bar Foundation, 24th Annual Bankruptcy
Institute (2001); “Update of the Interrelationship of Domestic and Bankruptcy Law”,
Mecklenburg County Bar Continuing Education (January, 2003, Park City, Utah); “Financing
Alternatives for Chapter 11 Debtors and the Implications of Each Alternative,” NC Bar
Foundation, 26th Annual Bankruptcy Institute (November 2003); and “Tenancy by the Entirety
after Craft,” NC Bar Foundation, 27th Annual Bankruptcy Institute (November 2004).
  Case 16-10297      Doc 39     Filed 10/10/19 Entered 10/10/19 14:49:48           Desc Main
                                Document      Page 10 of 11



Mr. Cooper has been selected by Charlotte Magazine and North Carolina Law & Politics for
inclusion as a North Carolina Super Lawyer every year since 2006. Inclusion in Super Lawyers
is the result of a rigorous selection process evaluating quality in the most objective possible
terms and verifying an validating all data obtained about each lawyer. This multi-step evaluation
incorporates peer recognition as well. Super Lawyers comprise only the top 5% of North
Carolina lawyers. In 2009 and 2010 Mr. Cooper was designated among the Top 100 lawyers of
all legal specialties in North Carolina by Charlotte Magazine and North Carolina Law &
Politics. Mr. Cooper has also been selected by the North Carolina Business Journal every year
from 2005 through 2010 and again in 2013 as among the Legal Elite in a process involving
balloting by more than 19,000 active members of the North Carolina State Bar. Lawyers
selected for inclusion in the Legal Elite represent a little more than 3% of North Carolina
lawyers. Mr. Cooper was also selected by U. S. News & World Report every year since 2011, for
inclusion in Best Lawyers in America and every year since 2012 in Marquis’ Who’s Who in
America.


Karen Garrett Kelley attended Wake Forest University and the University of South
Carolina and graduated from the University of South Carolina with honors in 1978 with a
B.A. degree in English. Ms. Kelley subsequently attended the National Center for Paralegal
Training in Atlanta, Georgia from which she graduated with honors in September 1985.
While at the National Center Ms. Kelley specialized in civil litigation. Since December
1985 Ms. Kelley has been employed as a legal assistant with Mullen Holland & Cooper
P.A. where she has worked primarily in the bankruptcy area with special emphasis on
bankruptcy litigation and legal research.
 Case 16-10297    Doc 39    Filed 10/10/19 Entered 10/10/19 14:49:48   Desc Main
                            Document      Page 11 of 11



                           CERTIFICATE OF SERVICE


      CERTIFIED that a copy of the Application for Compensation as Attorneys for
Trustee was electronically served by the Court to:

Shelley K. Abel
U.S. Bankruptcy Administrator
(via electronic notification)



                                /s/ Langdon M. Cooper
                                Langdon M. Cooper
                                N.C. State Bar No. 936

                                MULLEN HOLLAND & COOPER P.A.
                                Attorneys for Trustee
                                301 South York Street
                                P.O. Box 488
                                Gastonia, NC 28053-0488
                                Telephone: 704-864-6751
                                Fax: 704-861-8394
                                e-mail: lcooper@mhc-law.com
